DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the Response to Election/restriction received on 06/22/2022. Applicant elected Species I, sub-species IC (Fig. 6) without traverse to continue prosecution and indicated Claims 1-4, 7, 9-16, and 18-20 as drawn to the elected sub-species. However, Claims 7 and 18, are drawn to Fig. 7A-7B, i.e., sub-species ID that illustrates the at least one cooling channel comprises a first passage formed in the second mating surface of the brush seal backing plate (see passage 144 formed in 138, in Fig. 7A), as it is claimed in Claims 7 and 18, and thus Claims 7 and 18 are not directed to the elected subspecies, and thus Claims 7 and 18, and Claims 19 that depends of Claim 18 are withdrawn.
Claims 1-4, 9-16, and 20 are examined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimura (US 2011/0072831).

Regarding Claim 1: Tanimura discloses a brush seal system (see annotated figure ‘831) comprising: a component (see annotated figure ‘831) comprising a first mating surface (see annotated figure ‘831); a brush seal (86; Fig. 3B) comprising a brush seal backing plate (see annotated figure ‘831), a retaining ring (130; Fig. 3B), and a plurality of bristles (120; Fig. 3B) retained between the brush seal backing plate and the retaining ring (see Fig. 3B), the brush seal backing plate comprising a second mating surface (see annotated figure ‘831) mounted to the first mating surface (see annotated figure ‘831); and at least one cooling channel (148, 150, and 152; Fig. 3A) extending from an exterior side (see annotated figure ‘831) of the component to an interior side (see annotated figure ‘831) of the component so as to bypass the brush seal (see annotated figure ‘831).

    PNG
    media_image1.png
    861
    807
    media_image1.png
    Greyscale



Regarding Claim 2: Tanimura discloses all the limitations of Claim 1, as stated above, and further discloses the at least one cooling channel comprises a trench (148 and 150; Fig. 3A) formed in the first mating surface of the component.

Regarding Claim 3: Tanimura discloses all the limitations of Claim 2, as stated above, and further discloses the at least one cooling channel comprises at least one cooling aperture (152; Fig. 3) extending through the component between the trench and the interior side of the component (see annotated figure ‘831).


	Claims 9-10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara (US 6,751,962). 

	Regarding Claim 9: Kuwabara discloses a gas turbine engine (“gas turbine”, see tittle) comprising: a turbine section (see annotated figure ‘962) comprising a first vane stage (see annotated figure ‘962); and a combustor (80, Fig. 9 and annotated figure ‘962) disposed forward of the first vane stage (see annotated figure ‘962), the combustor comprising a combustion chamber (85, Fig. 9 and annotated figure ‘962) in fluid communication with the first vane stage (see arrow 200 Fig. 9 and annotated figure ‘962), the combustion chamber radially defined between a first shell (see annotated figure ‘962) and a second shell (see annotated figure ‘962), the first shell comprising a first seal assembly (see annotated figure ‘962) at an aft end of the first shell (see annotated figure ‘962), the first seal assembly comprising: a brush seal (see annotated figure ‘962) forming a first seal (see annotated figure ‘962) between the first shell and a forward face (see annotated figure ‘962) of the first vane stage, and at least one cooling channel (see annotated figure ‘962) extending from an exterior side (see annotated figure ‘962) of the first shell to an interior side of the first shell (see annotated figure ‘962).

    PNG
    media_image2.png
    1104
    816
    media_image2.png
    Greyscale

	Regarding Claim 10: Kuwabara discloses all the limitations of Claim 10, as stated above, and further discloses the second shell comprises a second seal assembly  (see annotated figure 962 and symmetry of the combustor shells and element coupled thereto, e.g. see Figs. 9-10) at an aft end of the second shell, the second seal assembly comprising a conformal seal (see annotated figure 962 and symmetry of the combustor shells and element coupled thereto, e.g. see Figs. 9-10)  forming a second seal (see annotated figure 962 and symmetry of the combustor shells and element coupled thereto, e.g. see Figs. 9-10) between the second shell and the forward face of the first vane stage (see annotated figure ‘962 and symmetry of the combustor shells and element coupled thereto, e.g. see Figs. 9-10).

	Regarding Claim 20: Kuwabara discloses a method for forming a seal (see annotated figure ‘962) between a combustor (80, Fig. 9 and annotated figure ‘962) and a turbine section (see annotated figure ‘962) of a gas turbine engine (“gas turbine”, see tittle), the method comprising: providing the combustor comprising a combustion chamber (see annotated figure ‘962) radially defined between a first shell (see annotated figure ‘962) and a second shell (see annotated figure ‘962); forming a first seal (see annotated figure ‘962) between an aft end  (annotated figure ‘962) of the first shell and a forward face (annotated figure ‘962) of a first vane stage of the turbine section with a first seal assembly (annotated figure ‘962) comprising a brush seal (see annotated figure ‘962); and directing cooling air (see annotated figure ‘962) with at least one cooling channel (see annotated figure ‘962) extending from an exterior side (see annotated figure ‘962)  of the first shell to an interior side (see annotated figure ‘962) of the first shell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimura (US 2011/0072831) in view of Soechting (US 2004/0139746).

Regarding Claim 4: Tanimura discloses all the limitations of Claim 3, as stated above but is silent regarding wherein the at least one cooling aperture comprises a plurality of axially spaced-apart cooling apertures.
However, Soechting teaches a seal system (system in Fig. 3) having at least at least one cooling channel (31, 28a; Fig. 3) of extending from an exterior side (side facing  F) to an interior side (side facing 30) having a trench (31; Fig. 3) at least one cooling aperture  (28a)  extending from the trench wherein the at least one cooling aperture comprises a plurality of axially spaced-apart cooling apertures (see Fig. 5 and [0054] wherein the apertures 28a are axially spaced apart)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one aperture of Tanimura, to have the at least one cooling aperture comprises a plurality of axially spaced-apart cooling apertures, as taught by Soechting. Such a modification would further spread, uniformized and/or increase the cooling.


	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara (US 6,751,962) in view of Beeman (US 5,480,162). 

Regarding Claim 11: Kuwabara discloses all the limitations of Claim 9, as stated above, and further discloses the brush seal comprises a brush seal backing clamp (see annotated figure ‘962) mounted to the first shell (see annotated figure ‘962), and a plurality of bristles (see annotated figure ‘962) retained sandwiched by the brush seal backing block (see annotated figure ‘962).
Kuwabara is silent regarding the brush seal backing clamp being formed by a brush seal backing plate and    a retaining ring, wherein the plurality of bristles is  between the brush seal backing plate and the retaining ring.
However, Beeman teaches a similar brush seal (26; fig. 5) as Kuwabara having a brush seal backing clamp (62 and 60; Fig. 5) being formed by a brush seal backing plate (62; Fig. 5) and a retaining ring (60; Fig. 5), wherein a plurality of bristles (64; Fig.5) is between the brush seal backing plate and the retaining ring.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush seal backing clamp of Kuwabara, to have a brush seal backing plate and    a retaining ring, wherein the plurality of bristles is between the brush seal backing plate and the retaining ring, as taught by Beeman. Such a modification would facilitate assembling and mounting of the seal by having two separate pieces that can be inserted and adjusted one after the other and independently.

Regarding Claim 12: Kuwabara in view Beeman teaches all the limitations of Claim 11, as stated above, and Kuwabara further discloses the first seal is a secondary seal (see annotated figure ‘962) and wherein the first seal assembly further comprises a hard seal (see annotated figure ‘962), the hard seal forming a primary seal between the first shell and the forward face of the first vane stage (see annotated figure ‘962).

Regarding Claim 13: Kuwabara in view Beeman teaches all the limitations of Claim 11, as stated above, and Kuwabara modified by Beeman as stated above further teaches the first shell comprises a first mating surface (see annotated figure ‘962) on the exterior side and the brush seal backing plate comprises a second mating surface (see annotated figure ‘962) mounted to the first shell along the first mating surface (see annotated figure ‘962).

Allowable Subject Matter
Regarding Claims 14-16: Claim 14-16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent Claims 14-16, “the at least one cooling channel comprises a trench formed in the first mating surface of the first shell.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
 /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741